NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted step is: no determination of the inspection is made based on the existing method steps. Instant independent method claim 1 recites in its preamble “method of inspecting a joint in a structure,” but fails to recite or conclude with a method step wherein the inspection of the joint is done, based on the existing method steps, thus rendering the claim and the dependents indefinite. Further, it is not clear what is being inspected. Independent process/method claims must include/conclude the step set forth in their preambles. Independent apparatus/device claims do not share this requirement.

Claims 2-9are rejected as they fail to correct the problem of claim 1 from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kambara (“Detection of acoustic signals induced by heavy-ion impact: ion-beam seismology,” Nuclear  Instruments and Methods in Physics Research, Volume 230, Issues 1–4, April 2005, Pages 601-607, cited by Applicants).
Claim 10, Kambara teaches a solid sample inspection system (fig.1 and “Introduction” disclose a system to identify deformation in solid sample) comprising: an ion beam source (fig.1; element “Beam”) directed toward an acoustic sensor (fig.1; element “Sensor”, Section “2. Experiments”, p-603, left column discloses that the senor is ultrasonic sensor); and the acoustic sensor (fig.1; element “Sensor”) positioned to receive an acoustic pulse formed from energy of an ion beam originating from the ion beam source (“Experiments”, pages 602-603).
Kambara teaches the claimed invention where the inspection is done on a solid sample instead of a joint.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Kambara art to arrive at the instant invention, since it has been held to be within the general skill of a worker in the art to employ/use a known technique, in this instance to irradiate a joint with electron beam and find deficiencies or deformation, to improve similar devices in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Further, “joint” is in the preamble and no significant weight was given to the preamble, as that only suggests an intended use. The body of the claim does not refer back to the preamble.

Regarding Claim 12, the joint inspection system of claim 10 is taught by Kambara.
Kambara further teaches that the ion beam source is one of a cyclotron, a van de Graff generator, or a linear accelerator (“Experiment”, p-602 discloses a cyclotron). 

Regarding Claim 14, the joint inspection system of claim 10 is taught by Kambara.


Regarding Claim 15, the joint inspection system of claim 14 is taught by Kambara.
Kambara further teaches that the fixture is configured to place the structure to be inspected into tension (“Experiment”, p-602, right column discloses that a pressure in indirectly exerted on the sample to be inspected due to the springs pressing each sensor of the surface of the sample). 

Regarding Claim 16, Kambara teaches a method of inspecting a solid sample (fig.1 and “Introduction” disclose a system/method to identify deformation in solid sample), the method comprising: repeatedly sending ion beams into a first surface of the structure to form acoustic pulse sources within a first portion of the structure on a first side of the joint (“Abstract” discloses that a solid sample is irradiated with a single-bunch ion beam of 95 MeV/u Ar ions and observed acoustic signals with a sensor in the back, A plurality of irradiation were made by moving the irradiation position step-by-step on the sample while the sensors were fixed to the solid sample. Section 2 “Experiment”, p-603, left column discloses that the senor is ultrasonic sensor); sensing, at a second surface of a second portion of the structure, a travel time and a magnitude of acoustic pulses generated by the acoustic pulse sources to thereby form responses (“Introduction”, p-602, left column discloses that the acoustic waveform and the arrival time were measured at different positions relative to the irradiation point to study the dependence on 
Kambara does not explicitly teach that the sample is a joint and the determining if an inconsistency is present in the joint based on the responses. 
However, as to the sample being a joint, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Kambara art to arrive at the instant invention, since it has been held to be within the general skill of a worker in the art to employ/use a known technique, in this instance to irradiate a joint with electron beam and find deficiencies or deformation in the joint, to improve similar methods in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
	As to the limitation, the determining if an inconsistency is present in the joint based on the responses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Kambara art to arrive at the instant invention. Kambara teaches a method comprising measurements of acoustic waves from solid samples irradiated by 3.8-GeV Ar ions (95 MeV/u). The acoustic waveform and the arrival time were measured at different positions relative to the irradiation point to study the dependence on the propagation direction. Then, applying seismological considerations, the characteristics of the stress and deformation in solids caused by heavy-ion irradiations are investigated (See .

Claims 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kambara as applied to claim 10 above, and further in view of Rose (4,543,486).
Regarding Claim 11, the joint inspection system of claim 10 is taught by Kambara.
Kambara does not explicitly teach that the system further comprising: a beam-steering system configured to change a shape of the ion beam generated by the ion beam source. 
However, Rose teaches an ion beam generator means (fig.5; element 100) generates within an enclosed vacuum area an ion beam 102 which is aimed toward a subject workpiece 104 to be implanted with ions. A suitable power generator 109 is used to modulate beam 102 by electrostatically deflecting or steering the ion beam as at 102a back and forth across the slot 110 of a slotted modulating barrier 111 (col.11; line 53-col.12; line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rose in the system of Kambara since this would precisely steer the ion beam to the joint/sample as per requirement. 

Regarding Claim 17, the method of claim 16 is taught by Kambara.
Kambara does not explicitly teach regarding controlling a kinetic energy of ions of each of the ion beams to adjust a depth of a respective acoustic pulse source generated by a respective ion beam prior to said sending each respective ion beam into the structure. 
However, Rose teaches an ion beam generator means (fig.5; element 100) generates within an enclosed vacuum area an ion beam 102 which is aimed toward a subject workpiece 104 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rose in the method of Kambara since this would control the ion beam energy as per requirement. Further, various beam modulating means may be used as well as various techniques for monitoring and detecting the photoacoustic effect. (“Abstract”)

Regarding Claim 18, the method of claim 17 is taught by Kambara in view of Rose.
Kambara in view of Rose do not explicitly teach that the kinetic energy of the ions of each of the ion beams is controlled such that the ion beams have at least two different Bragg peaks. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the combined teaching of Kambara and Rose. When Rose’s controlling means is capable of controlling ion beam energy, the combined system would be able to generate multiple ion beams with different energies, Thus, the system/method of Kambara and Rose would be able to control the kinetic energy of the ions of each of the ion beams such that the ion beams have at least two different Bragg peaks.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kambara as applied to claim 10 above, and further in view of Guna et al. (US 2013/0181125 A1, “Guna”).
Regarding Claim 13, the joint inspection system of claim 10 is taught by Kambara.

However, Guna teaches an analyzing system where an ion attenuator can be located in the extraction region between the mass analyzer and detector (“Abstract”; [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the attenuator of Guna in the system of Kambara and place the attenuators between the ion beam source and a target of the ion beam source since this is a known structure in the art which would provide selective attenuation of the ion beam by attenuating ion flux intensity (“Abstract”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kambara in view of Rose as applied to claim 16 above, and further in view of Barry (US 2016/0091463 A1).
Regarding Claim 19, the method of claim 16 is taught by Kambara in view of Rose.
Kambara in view of Rose do not explicitly teach that said determining if an inconsistency is present in the joint comprises comparing magnitudes of the responses to a magnitude of an acceptable response.
However, Barry teaches said determining if an inconsistency is present in the joint comprises comparing magnitudes of the responses to a magnitude of an acceptable response [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Barry in the system/method of Kambara in view of Rose since this is a known technique in the art to find inconsistencies in a joint by comparing with an acceptable or known properties.
Allowable Subject Matter
Claims 1-9 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SUMAN K NATH/Primary Examiner, Art Unit 2861